UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1536



PATRICIA B. MILLS, Administrator of the Estate
of Brian Lee Mills, Decedent,

                                              Plaintiff - Appellant,

          versus


TERRANCE   D.  SANDERS;    SCHNEIDER   NATIONAL
CARRIERS, INCORPORATED,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (4:05-cv-00059-JLK)


Submitted:   February 12, 2007              Decided:   March 9, 2007


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jean M. McKeen, TOMLIN & MCKEEN, Chester, Virginia, for Appellant.
Eric S. Jensen, Monica A. Walker, JENSEN & ASSOCIATES, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Appellant Patricia B. Mills, as administrator of the

estate of her son, Brian Mills, and on behalf of his estate,

brought    a    wrongful   death   action   under   Virginia   law   against

Appellees Terrance D. Sanders and Schneider National Carriers, Inc.

Mills asserted Sanders’ negligent operation of his tractor-trailer

caused it to veer from the highway and kill Brian, who was walking

down the side of the road.          The district court granted summary

judgment in favor of Appellees, and Mills appealed.

               We review the granting of summary judgment de novo.

Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th

Cir. 1988).       We have reviewed the record, and find no reversible

error.    We therefore affirm the district court’s order for the

reasons stated in its memorandum opinion. See Mills v. Sanders and

Schneider Nat’l Carriers, No. 4:05-cv-00059-JLK (W.D. Va. Mar. 24,

2006).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                     AFFIRMED




                                    - 2 -